NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted August 27, 2009*
                                   Decided August 28, 2009

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 09‐2150
                                                      Appeal from the United States District
GLORIA DICKERSON,                                     Court for the Southern District of
     Plaintiff‐Appellant,                             Indiana, New Albany Division.

       v.                                             No. 07‐cv‐44

WALGREEN CO.,                                         Sarah Evans Barker,
    Defendant‐Appellee.                               Judge.


                                           O R D E R

        Gloria Dickerson, an African‐American woman, sued Walgreen for firing her, claiming
that the firing violated 42 U.S.C. § 1981 and Title VII, 42 U.S.C. § 2000e et seq., because it was
racially  discriminatory  and  unlawfully  retaliatory.  Walgreen  explained  that  it  had  fired
Dickerson, a store manager, for violating company policy when she authorized the use of



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 09‐2150                                                                                   Page 2

coupons  and  cash  that  had  been  found  in  the  store  to  cover  shortages  of  money  in  cash
drawers. The district court granted summary judgment for Walgreen, and Dickerson appeals.

        Dickerson’s pro se appellate brief is deficient in an unusual way: Dickerson has reused,
verbatim, 19 pages from the 21‐page brief her former counsel filed in opposition to summary
judgment in the district court. Aside from being deficient, the brief ill serves Dickerson because
it  does  not  engage  the  district  court’s  comprehensive  opinion.  Nevertheless,  the  brief  is
sufficient to give notice of the issues that Dickerson wishes to raise on appeal—that may be
why Walgreen has not complained—and so we consider those issues.

       The  district  court  granted  summary  judgment  on  Dickerson’s  discrimination  claim
because the only Walgreen employee she accused of discrimination was a former supervisor
who  was  not  involved  in  the  decision  to  terminate  her.  Of  the  nineteen  examples  of  this
supervisor’s  conduct  that  the  district  court  considered,  only  one  even  comes  close  to
suggesting discrimination: the supervisor apparently stated that he had pushed Dickerson
harder than he had pushed other managers. To survive summary judgment under the direct
method,  Dickerson  had  to  present  evidence  that  “allows  a  jury  to  infer  intentional
discrimination by the decisionmaker.” Phelan v. Cook County, 463 F.3d 773, 779‐80 (7th Cir.
2006). Dickerson’s evidence was insufficient because, at most, it showed discrimination only
by someone who was not the decisionmaker. 

        The  district  court  did  not  explicitly  consider  the  indirect  method  of  proving
discrimination, but our consideration of it does not aid Dickerson. Under the indirect method,
if Dickerson were to present a prima facie case of discrimination, the burden would shift to
Walgreen to offer a nondiscriminatory reason for the discharge. Once it did so, the burden
would shift back to Dickerson to submit evidence showing that the nondiscriminatory reason
was a pretext for discrimination. See Fane v. Locke Reynolds, LLP, 480 F.3d 534, 538 (7th Cir.
2007). Even assuming that Dickerson put enough evidence in the record to support a prima facie
case of discrimination, her evidence did not rebut Walgreen’s nondiscriminatory explanation,
because  she  did  not  dispute  that,  in  violation  of  company  policy,  she  authorized  her
subordinates to use money that a customer had found to cover a shortage in a cash drawer.
This concession ends her discrimination case. See Ptasznik v. St. Joseph Hosp., 464 F.3d 691, 697
(7th Cir. 2006) (where plaintiff was fired for violating company policy admitted the violation,
she could not rebut employer’s nondiscriminatory reason for the firing).

       Next, we affirm the district court’s ruling on Dickerson’s retaliation claim under both
the direct and indirect methods of proof. Under the direct method, Dickerson’s evidence fails
to show a causal connection between any protected conduct and her termination. The only
potentially protected activities were Dickerson’s complaints about the conduct by her former
supervisor that she took to be discriminatory. But those complaints came more than one year
No. 09‐2150                                                                                          Page 3

before  Walgreen  fired  Dickerson.  The  district  court  correctly  ruled  that  no  jury  could
reasonably  find  that  these  year‐old  events  supported  a  direct  case  of  retaliation.  See
Andonissamy v. Hewlett‐Packard Co., 547 F.3d 841, 851 (7th Cir. 2008).

        The district court also found that Dickerson did not present enough evidence under the
indirect  method  of  proving  retaliation.  To  establish  a  prima  facie  case  under  the  indirect
method, Dickerson had to present evidence showing, among other things, that a similarly
situated employee who did not engage in protected activity received more favorable treatment.
See id. at 850. The district court was correct that Dickerson supplied no evidence of such a
person. First, the subordinates whom she identified were not similarly situated to her. See
Patterson v. Avery Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002). Dickerson also pointed to
a white store manager who was fired after threatening to kill her supervisor but who received
some benefits after termination that Walgreen did not also give to Dickerson. That evidence
might help Dickerson if her claim were about being denied benefits after termination, but
Dickerson’s claim was about the termination itself. In any event, the district court correctly
found  that  Dickerson  and  this  store  manager  were  not  similarly  situated.  In  addition  to
threatening to kill her supervisor, the other store manager had threatened to kill herself, and
so Walgreen wanted to help her receive mental health treatment. Dickerson, in contrast, has
never claimed that she suffered from any mental illness. See Cassimy v. Board of Educ. of Rockford
Public Schools, Dist. No. 205, 461 F.3d 932, 938 (7th Cir. 2006) (plaintiff and employee with more
severe illness not similarly situated). Dickerson and this other manager were also not similarly
situated because different decisionmakers were involved in their terminations. See Ellis v.
United  Parcel  Service,  Inc.,  523  F.3d  823,  826  (7th  Cir.  2008).  Accordingly,  the  district  court
correctly granted summary judgment on this claim as well.

                                                                                   AFFIRMED.